DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement filed 03/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In the “NON-PATENT LITERATURE DOCUMENTS” section.
The reference that is lined through lack of English translation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recites the limitation “a depth of the at least one first cavity is smaller than a thickness of the first thermally conductive portion”. This limitation does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure. 

Claims 2, 5 and 7-10 are rejected insofar as they are dependent on rejected claim, and therefore include the same error(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN (US 20090040726A1: previously cited) and further in view of KIYOOKA (JP-2005229049-A: Previously cited and Machine Translation was previously provided by Examiner).

Regarding claim 1, Hoffman discloses a vapor chamber structure (see Figure 19), comprising: a thermally conductive shell (101 and 102, are made out of copper which has high thermal conductivity, see ¶ [0096])) comprising a first thermally conductive portion (102) and a second thermally conductive portion (101), wherein the first thermally conductive portion has at least one first cavity (see Hoffman’s Figure 19, annotated by Examiner), and the second thermally conductive portion and the at least one first cavity define at least one sealed chamber (100), wherein a pressure in the at least one sealed chamber is lower than a standard atmospheric pressure (Examiner notes that airtight vacuum chamber has lower than the standard atmospheric pressure: see ¶ [0013]), a capillary structure layer (12) covering an inner wall of the at least one sealed chamber (see 12 covering the inner wall of 100 in Figure 8); and a working fluid filled in the at least one sealed chamber (see ¶ [0013]). 

Hoffman does not teach a depth of the at least one first cavity is smaller than a thickness of the first thermally conductive portion. 

KIYOOKA teaches a vapor chamber comprises a first plate (11), a second plate (13) and a wick (14), wherein the wick has thickness less than half of a thickness of the first plate (11) and second plate (13), (see ¶ [0020]). Wherein a depth of a cavity (54) smaller than a thickness of the first plate (11), (KIYOOKA teaches in ¶ [0029] that “this vapor chamber has a depth of about 0.15 [mm]”, KIYOOKA further teaches in ¶ [0020] that “The first plate 11 is obtained by punching a copper plate having a thickness of about 0.3 to 1.5 [mm]”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with a depth of the at least one first cavity is smaller than a thickness of the first thermally conductive portion, as taught by KIYOOKA, to adopt a thin and compact vapor chamber, (see KIYOOKA‘s ¶ [0008]). Furthermore, it’s old and well known in the art that increasing the thickness of the plate would results to improve the heat capacity. Additionally, it would have been an obvious matter of design choice to provide the vapor chamber of HOFFMAN with a depth of the at least one first cavity is smaller than a thickness of the first thermally conductive portion, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).


    PNG
    media_image1.png
    531
    678
    media_image1.png
    Greyscale

Hoffman’s Figure 19, annotated by Examiner





Regarding claim 2, Hoffman further discloses wherein the capillary structure layer (12) comprises a first capillary structure portion and a second capillary structure portion, wherein the first capillary structure portion at least covers an inner wall of the at least one first cavity, and the second capillary structure portion is configured on the second thermally conductive portion, (see Hoffman’s Figure 19, annotated by examiner: the first capillary structure portion covers the left and the right walls of the one first cavity, while the second capillary structure portion is in contact with the second thermally conductive portion 101). 

Regarding claim 5, Hoffman further discloses wherein the thermally conductive shell is formed by overlapping the first thermally conductive portion and the second thermally conductive portion and then sealing the first thermally conductive portion and the second thermally conductive portion, (see ¶ [0014]), and the first thermally conductive portion (102) and the second thermally conductive portion (101) are a first thermally conductive plate and a second thermally conductive plate, respectively (102 and 101 are plate shape casings: see Figure 19 also see ¶ [0014]). 
The recitation " the thermally conductive shell is formed by overlapping…" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."

Regarding claim 7, Hoffman further discloses wherein the capillary structure layer (12) is a porous structure layer or a surface microstructure layer of the thermally conductive shell, (Hoffman teaches the wick composed of metal meshes which is porous structure layer or micro grooves or geometries which both are microstructures: see ¶ [0080]).


Regarding claim 8, Hoffman further teaches wherein a material of the thermally conductive shell (101 and 102) comprises ceramics or a stacked material (105 and 104 in Figure 19) of a metal and an alloy, (Hoffman teaches that “The clad material is formed from at least one layer of metal and at least one layer of copper or copper-bearing alloys. Alternatively, the clad material is formed from at least one layer of ceramic material and at least one layer of metal material.”: Examiner notes that 104 and 105 are clad material bonded to the thermally conductive shell 101 and 102, see ¶ [0096]).


Regarding claim 9, Hoffman does not teach the working fluid comprises water.
However, it’s well-known in the art to use water as working fluid. Hoffman also discloses that a prior art using water as working fluid, (see ¶ [0007]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with the working fluid comprises water, as taught by HOFFMAN’s prior art, since the simple substitution of one known element (water as working fluid taught by HOFFMAN’s prior art) for another (working fluid disclosed by HOFFMAN) would have yielded predicable results, namely heat absorption (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of lowering the cost of HOFFMAN’s vapor chamber. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select water as working fluid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.


Regarding claim 10, Hoffman does not teach a thickness of the capillary structure layer is less than or equal to half of a thickness of the thermally conductive shell.
KIYOOKA teaches a vapor chamber comprises a first plate (11), a second plate (13) and a wick (14), wherein the wick has thickness less than half of a thickness of the first plate (11) and second plate (13), (see ¶ [0020]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with a thickness of the capillary structure layer is less than or equal to half of a thickness of the thermally conductive shell, as taught by KIYOOKA, to adopt a thin and compact vapor chamber, (see KIYOOKA‘s ¶ [0008]). Additionally, it would have been an obvious matter of design choice to provide the vapor chamber of HOFFMAN with a thickness of the capillary structure layer is less than or equal to half of a thickness of the thermally conductive shell, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that “HOFFMAN fails to disclose at least the claimed feature reciting "a depth of the at least one first cavity is smaller than a thickness of the first thermally conductive portion" set forth in the amended claim 1. Applicant further respectfully submits that KIYOOKA also fails to disclose said feature”.
Examiner agrees that HOFFMAN fails to disclose at least the claimed feature reciting "a depth of the at least one first cavity is smaller than a thickness of the first thermally conductive portion". However, KIYOOKA teaches a vapor chamber comprises a first plate (11), a second plate (13) and a wick (14), wherein the wick has thickness less than half of a thickness of the first plate (11) and second plate (13), (see ¶ [0020]). Wherein a depth of a cavity (54) smaller than a thickness of the first plate (11), (KIYOOKA teaches in ¶ [0029] that “this vapor chamber has a depth of about 0.15 [mm]”, KIYOOKA further teaches in ¶ [0020] that “The first plate 11 is obtained by punching a copper plate having a thickness of about 0.3 to 1.5 [mm]”).
Applicant argues that “it would have not been obvious to a person having ordinary skill in the art to arrive at the claimed invention by referring to the teachings of HOFFMAN and KIYOOKA, whether taken alone or in combination.”
Examiner respectfully disagree, a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A). Furthermore, since KIYOOKA teaches the new added limitation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with a depth of the at least one first cavity is smaller than a thickness of the first thermally conductive portion, as taught by KIYOOKA, to adopt a thin and compact vapor chamber, (see KIYOOKA‘s ¶ [0008]). Furthermore, it’s old and well known in the art that increasing the thickness of the plate would results to improve the heat capacity.

Applicant has amended the claims to require new combination(s) of limitations. Please see above for new grounds of rejection, necessitated by Amendment
Examiner notes that Applicant did not address all Examiner’s concerns regarding the Information Disclosure Statement. Applicant did not attach an English translation or statement of relevance for the foreign patent documents. Accordingly, see Examiner’s concerns regarding the Information Disclosure Statement above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           




/JIANYING C ATKISSON/             Supervisory Patent Examiner, Art Unit 3763